Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference 10 in figure 6, as described in Specification on page 16, lines 22-23 and page 17, lines 1-2
Reference 10 in figure 12, as described in Specification on page 21, lines 22-24

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the quiver being closed at the ends, as stated in claim 16, must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The applicant refers to reference 12 as a grip section region (Reference List attachment, page 24 of Specification) however, a consistent term for reference 12 is not used throughout specification (see list below). A consistent term should be used throughout the specification.
Page 17, line 15, “a grip section area 12” should read –a grip section [[area]] region 12—
Page 17, line 16, “The grip section area 12” should read –The grip section [[area]] region 12—
Page 17, line 19, “the handle section 12” should read --the [[handle section]] grip section region- 12—
Page 17, line 23, “the handle section 12” should read –the [[handle section]] grip section region 12—

Page 20, line 11, “slope 17” should read –[[slope]] bevel 17—
Page 22, line 3, “hole 3” should read –[[hole]] quiver 3—
Appropriate correction is required.
Claim Objections
Claims 1, 4, 5, 7-13 and 15 are objected to because of the following informalities: 
Claim 1, “with the outer edge of the quiver” should read –with [[the]] an outer edge of the quiver—
Claim 4, “arranged at the connection end” should read –arranged at [[the]] a connection end—
Claim 5, “the grip section region” should read –[[the]] a grip section region—
Claim 7, “connected to the grip section” should read –connected to [[the]] a  grip section—
Claim 8, “the grip section and/or the grip section region” should read –[[the]] a grip section and/or [[the]] a grip section region—
Claim 9, “the grip section” should read –[[the]] a grip section—
Claim 9, “into the housing connecting piece” should read –into [[the]] a housing connecting piece—
Claim 9, “into the end piece” should read –into [[the]] an end piece—
Claim 10, “and/or the grip section” should read –and/or [[the]] a grip section—
Claim 10, “directly adjoins the housing connection piece” should read –directly adjoins [[the]] a housing connection piece—
Claim 10, “the connection end” should read –[[the]] a connection end—
Claim 11, “the end piece” should read –[[the]] an end piece—
Claim 12, “the end piece” should read –[[the]] an end piece—
Claim 12, “to the bevel” should read –to [[the]] a bevel—
Claim 12, “of the housing connection piece” should read –of [[the]] a housing connection piece—
Claim 13, “of the end piece, of the housing connection piece and/or of the grip section” should read –of [[the]] an end piece, of [[the]] a housing connection piece and/or of [[the]] a grip section—
Claim 15, “with a suction cleaning attachment” should read –with [[a]] the suction cleaning attachment—
Claim 15, “a quiver’ should read –[[a]] the quiver—

  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: "a control device...for generating the negative pressure during the insertion of the suction cleaning attachment into the quiver" in claim 18.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Page 23, lines 3-4 disclose that the structure that corresponds to the control device is in the form of at least one pressure sensor which in particular measures and/or determines the pressure difference to be compensated. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 10, 13 and 14, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention. See MPEP § 2173.05(d). For examination purposes, the limitation(s) following the term “preferably” are optional. 
Regarding claims 2, 4, 7, 10, 12, 14 and 16, the term "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the limitation(s) following the term “in particular” are optional. 
Regarding claims 1, 3 5, and 10, the terms “grip region” and “grip section region”, referred to by reference numbers 6 and 12, render the claims indefinite because it is unclear the difference between these elements. For examination purposes, the grip region and grip section region are the same area, as best understood from the specification and drawings. In the further rejections, the grip region and grip section region are identified as similar elements in the prior art. 
2 to 1000 mm2.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “quiver” in claim 16 is used by the claim to mean “a design in the shape of a hollow cylinder and is closed at the ends,” while the accepted meaning is “a hollow cylinder closed at its bottom with an opening opposite the bottom” (Specification page 21, lines 14-15).  The term is indefinite because the specification does not clearly redefine the term. For examination purposes, the term “quiver” is interpreted to be designed as a hollow cylinder shape which is closed at its bottom with an opening opposite the bottom. 
The term “at least substantially” in claim 16 is a relative term which renders the claim indefinite. The term “at least substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In claim 16, the pressure-tight closure between the stop of the suction cleaning attachment and the outer edge of the quiver is indefinite by the use of “at least substantially” in .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vystrcil (US Patent No. 6,108,861).
Regarding claim 1, Vystrcil discloses a suction cleaning attachment (combination of items A, D, 16, 326, figures 2 and 17) of a cleaning device, with a housing (outer surface of items A, D, 16, 326, figures 2 and 17) having an internal suction channel (channel passing through items A, D, B and into item C, seen in annotated figure 2 below by dashed arrow) for guiding the suction air flow and a grip region (region where user grasps, designated as the handle portion on item A, annotated figure 2 above) provided on the outside of the housing, wherein the suction channel leads into a suction opening at its outer end (opening at item 326, seen in annotated figure 2 below), wherein on the outside of the housing between the suction opening and the grip region, a stop (designated in annotated figure 2 below) constructed as a stop projection beyond the grip region is provided for interaction with the outer edge of the quiver.



    PNG
    media_image1.png
    812
    459
    media_image1.png
    Greyscale

Annotated figure 2.
Regarding claim 2, as best understood, Vystrcil discloses the suction cleaning attachment as claimed in claim 1, wherein the stop is designed as a circumferential projection (the stop, designated in annotated figure 2 above, is circumferential around tubular portion of item A and item 16, figure 17). 
Regarding claim 3, Vystrcil discloses the suction cleaning attachment as claimed in claim 1, wherein a grip section (item A, figure 2) is provided having two outer connection ends (first connection end is where item A connects with item D, figure 2 and the second connection end is where item A connects with item 16, figure 17) and a grip section region (as discussed above in the 35 USC 112b rejections section, grip section region and grip region are designated as the same area; designated as the handle portion on item A, annotated figure 2 above) provided between the connected ends, wherein at 
Regarding claim 4, as best understood, Vystrcil discloses the suction cleaning attachment as claimed in claim 1, wherein the stop is arranged at the connection end facing the suction opening (stop, designated in annotated figure 2 above, is at the second connection end closest to suction opening).
Regarding claim 5, Vystrcil discloses the suction cleaning attachment as claimed in claim 1, wherein the grip section region has a structured surface on the outside (structured surface can refer to surface finish or roughness of physical objects, figure 2 shows grip section region with change in surface from tubular portion). 
Regarding claim 6, Vystrcil discloses the suction cleaning attachment as claimed in clam 1, wherein the suction cleaning attachment is formed in at least three parts (first part is item D, second part is item A, third part is item 326, figure 2). 
Regarding claim 11, Vystrcil discloses the suction cleaning attachment as claimed in claim 1, wherein the end piece (item 326, figure 2) has a bevel at the suction end forming the suction opening (bevel is defined as the surface or line at such a slant or inclination according to Merriam-Webster dictionary, figure 2 shows a slant on item 326). 
Regarding claim 13, Vystrcil discloses the suction cleaning attachment as claimed in claim 1, wherein the material of housing comprises of a preferably thermoplastic, plastic (item A plus item 16, column 67, lines 45-47). 

Claims 1-2 and 7-10  are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang (US Patent No. 5, 836, 620).
Regarding claim 1, Wang discloses a suction cleaning attachment (combination of items 10, 20, 30, 40 and 50, figures 2 and 3) of a cleaning device, with a housing (outer surface of items 10, 20, 30, 40 and 50) having an internal suction channel (channel passing through items of suction cleaning attachment, designated as dashed line in annotated figure 2 below) for guiding the suction air flow and a grip region (the grip region is identified as where the user grasps on the cleaning attachment, identified as outer surface of item 20, figures 2 and 3) provided on the outside of the housing, wherein the suction channel leads into a suction opening at its outer end (opening at end of item 10, designated in annotated figure 2 below), wherein on the outside of the housing between the suction opening and the grip region, a stop (includes item 14 plus portion up to item 15, seen best in annotated figure 2 below) constructed as a step or a stop projection beyond the grip region is provided for interaction with the outer edge of the quiver.
The recitations “for use for the interior cleaning of motor vehicles by means of a suction air flow and provided for insertion and for holding in a quiver when not in use" is considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 


    PNG
    media_image2.png
    490
    662
    media_image2.png
    Greyscale

Annotated figure 2. 
Regarding claim 2, Wang discloses the suction cleaning attachment as claimed in claim 1, wherein the stop is designed as a circumferential, preferably annular projection (item 14 is described as a retaining ring and projected above item 10, figure 2). 
Regarding claim 7, Wang discloses the suction cleaning attachment as claimed in claim 1, wherein the housing has a housing connection piece (item 30, figures 2 and 3) which can be releasably connected to the grip section (in non-use state, item 30 is inserted in item 10 and item 20 via locking components on the inner area of the section item 20 and is releasable via these same components), in particular wherein the housing further has an end piece (item 50, figures 2 and 3) which can be releasably 
Regarding claim 8, Wang discloses the suction cleaning attachment as claimed in claim 1, wherein the grip section (item 20, figure 2) is formed rotationally symmetrical to a central longitudinal axis (symmetrical along axis through diameter of tubular portion of items 10, 30, 50, figure 3).
Regarding claim 9, Wang discloses the suction cleaning attachment as claimed in claim 1, wherein the grip section can be inserted with a connection region into the housing connecting piece (inner area of item 20 connects with end of item 30, figures 2 and 3).
Regarding claim 10, Wang discloses the suction cleaning attachment as claimed in claim 1, wherein the stop directly adjoins the housing connection piece (end of stop, item 15, comes into direct contact with housing connection piece when in locked position, figure 3) and is arranged on the outside of the housing connection piece (considered to be on the outside of item 30 as item 30 is positioned inside item 10 and item 20 when in locked position, figure 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable by Vystrcil (US Patent No. 6,108,861).Regarding claim 14, Vystrcil discloses the suction cleaning attachment as claimed in claim 1 however, Vystrcil does not explicitly disclose wherein the cross-section area of the suction channel is between 100mm2 to 1000mm2. 
First, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cross-section area between 100mm2 to 1000mm2 . Since such a modification would involve a mere change in size of the component, a change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.05). Furthermore, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above. The size of the cross-section area can vary depending on the design need to solve a problem. If the cross-section area is larger, the suction channel might not fit in smaller spaces to be cleaned while if the cross-section area is smaller, the suction channel might not be able to clean up larger size dirt particles while cleaning. Therefore, since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Vystrcil, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the suction channel with a cross-section area between 100mm2 to 1000mm2. Further in the instant application page 10, lines 14-22 and page 20, lines 21-23, the applicant has not disclosed any criticality for the claimed limitations. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent No. 5, 836, 620) in view of Sheddy (US 2008/0115311), and as evidenced by Trotter (US Patent No. 8,001,650).
Regarding claim 15, Wang discloses the suction cleaning attachment as claimed in claim 1, but fails to teach a cleaning device for use for the interior cleaning of motor vehicles, with a quiver for holding the suction cleaning attachment in the non-used state and with a blower device for generating a negative pressure, wherein the blower device is assigned to the suction channel via a hose. 

As disclosed by Wang, the suction cleaning attachment is intended to be capable of connecting to a vacuum cleaner device. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a vacuum cleaner with the suction cleaning attachment disclosed by Wang to include a quiver, as taught by Sheddy, for the purpose of storing the suction cleaning attachment tool and minimize the overall footprint of the vacuum cleaner (Sheddy, paragraph 0022). 
Regarding claim 16 and 17, as best understood, the combination of Wang in view of Sheddy teaches the cleaning device as claimed in claim 15, wherein the quiver is closed at the end (item 30 is a pocket that does not go all the way through, figures 3 and 4) but fails to teach wherein the stop of the suction cleaning attachment interacts with the outer edge of the quiver in such a way that an at least substantially pressure-tight closure is provided and wherein the stop sits flush with the outer edge of the quiver. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the size of the quiver, as taught in Sheddy, to fit the suction cleaning attachment, as disclosed in Wang, in order for the stop to interact with the outside edge of the quiver (claim 16) as well as for the stop to sit flush with the outside edge of the quiver (claim 17). Since such a modification would involve a mere change in the size of a component, a change in size is generally recognized as being within the level or ordinary skill in the art. Further in the instant application page 16, lines 8-12 and lines 16-19, the applicant has not disclosed any criticality for the claimed limitations on the size of the quiver, and this configuration is well known in the art as evidenced by Trotter (US Patent No. 8,001,650).  Trotter (US Patent No. 8,001,650) shows an interaction between a stop (item 34, figures and 5) and an edge of a quiver (item 57 is considered an edge of the quiver; the quiver is identified as item 22 plus 50, figure 5, column 5, lines 39-43) as well as the stop sitting flush with the edge of the quiver (flush meaning the elements are smoothly aligned, not sticking out which is shown in figure 5).  A similar interaction between the stop and quiver could be included in the invention of Wang as modified above. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent No. 5, 836, 620) in view of Everts (US Patent No. 5,950,276).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to include the marking, as taught by Everts, for the purpose of providing a visual indication of the status of the end piece (column 4, lines 24-26). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent No. 5, 836, 620) in view of Sheddy (US 2008/0115311), as applied to claim 15, and further in view of Arai (US 2004/0255425).
Regarding claim 18, the combination of Wang in view of Sheddy teaches the cleaning device as claimed in claim 15 but fails to teach a control device which reduces the energy supplied to the blower device. However, Arai teaches a control device (control device is a pressure sensor outputted to item 6, not shown in figures, paragraphs 0070-0072) which reduces the energy supplied to the blower device (item 20a, paragraph 0070). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Sheddy to include the control device, as taught by Arai, for the purpose of detecting pressure changes in the vacuum cleaner to avoid overloading the motor (Arai, paragraph 0071) as well to detect the collection state of the dust in the vacuum cleaner collection unit (Arai, paragraph 0071). 
The recitations “for generating the negative pressure during the insertion of the suction cleaning attachment into the quiver" is considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, since the invention of Wang as . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US 2011/0173771) teaches a vacuum cleaner with a first suction unit and second suction unit, where the second suction unit includes a nozzle used to a clean a floor or other places and a suction tube connecting the nozzle to the handle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-4p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723